  9:20-cv-01295-TMC-MHC       Date Filed 01/19/21   Entry Number 30    Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         BEAUFORT DIVISION

Antonio Wakefield,              )
                                )
                 Plaintiff,     )
                                )            Civil Action No. 9:20-cv-1295-TMC
      v.                        )
                                )                          ORDER
                                )
Lt. Wright, OFC Fulton and      )
OFC Wilson-James,               )
                                )
                 Defendants.    )
________________________________)

      Plaintiff Antonio Wakefield, proceeding pro se, filed this action against

Defendants pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this matter was

referred to a magistrate judge for all pretrial proceedings. Before the court is the

Report and Recommendation (“Report”) of the magistrate judge recommending that

this action be dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules

of Civil Procedure as to Defendants Lt. Wright and OFC Fulton for failure to effect

service of process. (ECF No. 25 at 2). In response to the Report, Plaintiff indicated

that he could not demonstrate good cause to excuse the failure to serve Defendants

Wright and Fulton and requested that his action against Defendants Wright and

Fulton be dismissed without prejudice as recommended in the Report. (ECF No. 27).
  9:20-cv-01295-TMC-MHC       Date Filed 01/19/21   Entry Number 30     Page 2 of 2




      Accordingly, the court ADOPTS the Report (ECF No. 25) and DISMISSES

this action as to Defendants Lt. Wright and OFC Fulton.

      IT IS SO ORDERED.

                                              s/Timothy M. Cain
                                              United States District Judge
Anderson, South Carolina
January 19, 2021



                       NOTICE OF RIGHT TO APPEAL
      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.
